AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(F or Revocation of Probation or Supervised Release)
V (For Ot`fenses Committed 0n or After November l, 1987)

Roberto Carlos Medina-Chavez

Case Number: l7-cr-02179-JAH-l

 

 

 

 

 

Cassandra Lucinda Lopez, irl _

Defendant’s Attomey
REGISTRATIoN No. 76439408 F l L E D
m _
THE DEFENDANT: UCT 2 9 2018
le admitted guilt to violation of allegation(s) No. One and two_ m FRK u DlsTmC-r COURT

SO HERN D!STR\CT OF CALlFERNlA

m was found guilty in violation of allegation(s) No. EBEMHI mo guilty DE.l'-’UTY l

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

All§gation Number Nature of Violation
1,2 nvl, Committed a federai, state, or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances

October 22. 2018

§:\le::lmposition of Sentence

l ON. Joh'n A. Houston

ITED STATES DISTRICT JUDGE

l 7-cr-02179-JAH-1

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Robel“to Carlos Medina-Chavez Judgment - Page 2 of 2
CASE NUMBER: l?-cr-02179-JAH-l
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Two months consecutive to lScr2684-JAH.

lj|:l

Sentence imposed pursuant to Title 8 USC Section I326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marsha] for this district:
E at A.M. on

 

l:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
E as notified by the United States Marshal.
l:l as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

l7-cr-02179-JAH-l

